Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 1 is presented for examination.
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double 3 one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of patent 11307778
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application’s broader scope covers much of the  claimed subject matter found in the patent. A person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the claims of the patent.
Comparisons of independent claims are shown in the following table: 
Instant Application 17/691,470
Patent 11307778
1. A network of solid state drives (SSDs) comprising: a switch configured to be communicatively coupled to a controller and a host client, wherein the switch comprises a plurality of powered ports; and
 a plurality of SSDs configured to be communicatively coupled to the plurality of powered ports, wherein the switch is configured to deliver up to a predefined power level to each of the plurality of SSDs via the plurality of powered ports, wherein each of the plurality of SSDs consumes power, and 

wherein the controller is configured to manage the predefined power level for each of the plurality of SSDs by identifying the power consumed by each of the plurality of SSDs and allocating a new power level to each of the plurality of SSDs based on the power consumed by each of the plurality of SSD.
1. (Currently Amended) A network of solid state drives (SSDs) comprising: a switch configured to be communicatively coupled to a controller and a host client, wherein the switch comprises a plurality of powered ports; and 
a plurality of SSDs configured to be communicatively coupled to the plurality of powered ports, wherein the switch is configured to deliver up to a predefined power level to each of the plurality of SSDs via the plurality of powered ports, wherein each of the plurality of SSDs consumes power,
 wherein the controller is configured to manage the predefined power level for each of the plurality of SSDs by identifying the power consumed by each of the plurality of SSDs and allocating a new power level to deliver to each of the plurality of SSDs based on the power consumed by each of the plurality of SSD, 
allocate a power to be provided by each port, and monitor each port to determine if the power consumption by an SSD attached to the port deviates from the allocated power to be provided by each port, wherein a total power is shared between the plurality of SSDs using an average allocation for each of the plurality of SSDs, and the allocation is reduced by an amount for one of the plurality of SSDs, while the allocation is increased by that amount for at least another of the plurality of SSDs; wherein the controller is also configured to manage the total power shared by the plurality of SSDs by either limiting the performance of write commands by the SSDs, or adjusting the frequency of issuing write commands to the SSDs, based on a set power budget of the plurality of ports with the corresponding plurality of SSDs; and wherein the plurality of SSDs are directly coupled to the plurality of powered ports and the plurality of powered ports are Ethernet ports.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations [1]:
 “the controller is configured to manage the predefined power level for each of the plurality of SSD’s”
have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder:
“ the controller”
coupled with functional language 
Manage the predefined power level for each of the plurality of SSD’s
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [ para  00301].  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 102
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


      Claim is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Skandakumaran et. al. (U.S Patent Application Publication 2016/0085290; hereinafter “Skandakumaran”; Reference cited by applicant).
Regarding claim 1 Skandakumaran discloses, a network of solid state drives (SSDs) comprising: 
a switch configured to be communicatively coupled to a controller and a host client [“The PCIe non-volatile memory storage system 300 may include a host system 310, a memory controller 320, and non-volatile memory storage systems 332-336… In some instances, the host system 310 may execute application software 314 on at least one CPU 312 to execute operations on the non-volatile memory storage systems 332-336 via the controller 320.”, 0037; “The PCIe interface may provide multiple channels to access the flash memory chips on the NVM storage system 332 concurrently. Each of the channels may be controlled by a slave controller 324 which provides the master controller 322 with access to the NVM storage systems 332-336.”, 0041; “…the application software 310 and the controller 320 may provide additional functionality of monitoring and controlling the amount of power provided via the PCIe interface to the NVM storage as described in detail below”, 0042-0043; Fig.3; ( i.e. the PCIe interface corresponds to the switch) ];  , wherein the switch comprises a plurality of powered ports [“the power may be provided directly to the memory via a plurality of PCIe interface channels “, 0017;” The channels of the NVM storage systems 332-336 may be implemented as part of a PCIe interface connecting processors executing the application software 310 to the NVM storage systems 332-336..”, 0040-0041; ” multiple operations being executed in parallel can align and cause a spike in the instantaneous power of the NVMD that may exceed the allowable power limits for the channels or bus/slot of the PCIe interface..”, 0060;(i.e. the PCIe interface channels corresponds to the ports)]  and
 a plurality of SSDs configured to be communicatively coupled to the plurality of powered ports [“the storage devices 152, 154, 162, and 164 may be non-volatile memory storage systems. The storage devices 152, 154, 162, and 164 may be solid-state memory (e.g., flash memory, solid state device (SSD), etc.)..”, 0035;  “The non-volatile memory storage systems 332-336 shown in FIG. 3 may be directly connected to a PCIe interface…The PCIe interface may provide multiple channels to access the flash memory chips on the NVM storage system 332 concurrently. Each of the channels may be controlled by a slave controller 324 which provides the master controller 322 with access to the NVM storage systems 332-336.”, 0041 “The power consumption may be the total consumption of power by the attached NVMD, consumption by attached device, and/or consumption by channel”, 0076;( i.e. the plurality of storage devices coupled to the PCIe interface through the multiple channels powered by the PCIe interface)], 
wherein the switch is configured to deliver up to a predefined power level to each of the plurality of SSDs via the plurality of powered ports [0017; 0041; “The PCIe interface (e.g., bus or slot) may provide power to each of the NVM storage systems 332-336. However, the PCIe interface is limited in the amount of power that may be safely supplied to a NVM storage system. For example, the PCIe interface may provide a maximum power of up to 25 W...” 0042;” At block 814, it may be determined whether the power consumption and/or the temperature exceed predetermined or preset limits. In some embodiments, the determination of whether the power consumption and/or the temperature exceed predetermined or preset limits may be performed by the power monitoring module 430 and the temperature monitoring module 440. The predetermined or preset limits may be set by a user or an administrator of the system…” 0077],
 wherein each of the plurality of SSDs consumes power [“The power monitoring module 430 may monitor the amount of power consumed by attached NMVDs. For example, the power monitoring module 430 may monitor the amount of power consumed by each of the NVM storage systems 332-336…” 0046], and 
wherein the controller [0042; “a power control module 400..”, 0043;] is configured to manage the predefined power level for each of the plurality of SSDs by identifying the power consumed by each of the plurality of SSDs and allocating a new power level to each of the plurality of SSDs based on the power consumed by each of the plurality of SSD [“0046;” controlling power supplied via a PCIe interface using a credit system, in accordance with an embodiment of the present disclosure. For example, the overall power provided to NVMDs via a PCIe interface may rely on a power credit system for the attached NVMD. A total amount of power credits available for the NVMD may be determined, power credit amounts may be assigned to each operation that may be performed on the attached NVMD, and an available power credit amount may be continually updated. … 0076;” The method 700 may advantageously limit the overall power consumed by non-volatile memory devices (NVMD) by ensuring the new operations do not cause the amount of power consumed by the attached NVMD to exceed power thresholds”, 0065; 0076;0086; “…if it is determined that the power and temperature characteristics of the attached NVMD change over time, the assigned credit values for each operation may be adjusted.”, 0087; (i.e. updating the power level of the storage devices based on the power consumed by the storage devices for different operations and managing the power level within the predefined limits)]. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salessi et al., U.S Patent Application Publication 2015/0169021, a system and method for operating a solid state drive (SSD) within power limitations while maintaining SSD performance
Ellis et al., U.S Patent 9,367,353, teaches  a storage control system including a schedule module coupled to the power measurement module for scheduling new operations to be executed in non-volatile memory devices when the current value of the electrical power does not exceed a power limit


      Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAYATHRI SAMPATH/           Examiner, Art Unit 2187                                                                                                                                                                                             
/PHIL K NGUYEN/           Primary Examiner, Art Unit 2187